Title: To James Madison from William Harris Crawford, 31 August 1816
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir,
          Department of War, August 31. 1816.
        
        I understand from Mr. Graham, that the enclosed letter has already been submitted to your consideration. The proposition to cede any part of the lands lying between the settlements on the East and West side of the Indiana Territory, if made by tribes to whom the Country belongs, ought, it appears to me, to be acceded to. The description of the proposed cession is so defective, that it is impossible to form any distinct idea of its boundary. I presume, however, that it embraces the lands lying between the principal branches of White river & the Eastern boundary of the Territory. I have marked in the inclosed Map the supposed position of the old Delaware Town. If the line running from that point Eastwardly, makes any narrow angle, it must incline greatly to the South. Of the Western boundary it is impossible to form even a conjecture.
        I believe Judge Park to be an excellent man, but his letter shews that he is not exempt from the common feeling of people inhabiting the Frontiers. The inconvenient form of a cession of land, is a recommendation with him, instead of an objection, as it creates a supposed necessity for further demands for the extinction of Indian title. Several of our treaties with the Indian tribes appear to have been made in this spirit. In the present case however, it appears to be a matter of but little importance, what the form of the cession may be, provided it is confined to the Waters of White river, none of which extend as far north as the cessions already obtained on the East and West of that stream.
        If it is determined to hold a treaty for the purpose of obtaining the Cession proposed, I think it will be expedient to employ Mr. Sharpe, and some person East of the Mountains, who will not be influenced by the single motive of obtaining Indian Lands. Some person in Virginia, Maryland, or Pennsylvania, might be selected for that purpose. The approach of the time

that an answer is expected, requires that the question should be decided with as little delay as possible. Considering that the tract of Country proposed to be ceded is embraced within the limits of the Country described in the various memorials which have been presented, praying the extinction of the Indian title; and that the form of the settled parts of the territory will be improved by the acquisition, I would respectfully propose that Judge Park be instructed to invite the Indians to meet him for that purpose, in conjunction with Mr. Sharp, and such other person as shall be selected for that purpose. If other tribes should have pretensions to the same lands, they might be invited to attend the treaty, or their title might hereafter be extinguished. As the cession is considered extremely important, there is some danger that the people, as in Tennessee, would be disposed to disregard the title of those who may not unite in the Cession. For this reason it would be better that all the tribes having claims to the lands should be present at the cession, and consenting to it.
        Inclosed are several communications from Colonel Meigs, from which it appears that a cession of the Cherokee Claim to the lands South of the Tennessee, and West of a line drawn due South from that river where it is intersected by the Eastern boundary of Madison County, will probably be obtained at the approaching treaty with the Chickasaws.
        The Conditional ratification of the treaty with South Carolina, will probably be accepted by the Governor of that State, as the jurisdiction was the principal object which the State had in view.
      